 


109 HR 3646 IH: Gas Price Relief and Oil Conservation Act of 2005
U.S. House of Representatives
2005-09-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3646 
IN THE HOUSE OF REPRESENTATIVES 
 
September 2, 2005 
Mr. Pallone introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide consumers with relief from high gas prices. 
 
 
1.Short titleThis Act may be cited as the Gas Price Relief and Oil Conservation Act of 2005.  
2.Limits on wholesale gasoline prices and oil company profitsThe Secretary of Energy shall promulgate regulations not later than 30 days after the date of enactment of this Act to— 
(1)prevent companies from raising wholesale prices for gasoline more than once every 24 hours; and 
(2)limit, immediately and until the end of fiscal year 2006, the profits of oil companies that sell gasoline on the wholesale market to no more than the average of their profits during the five-year period from fiscal year 2001 through fiscal year 2005. 
3.Conservation of oilFor purposes of reducing waste of oil and decreasing demand for foreign oil, not later than 6 months after the date of enactment of this Act, appropriate Federal Departments and agencies, as identified by the President, shall propose voluntary, regulatory, and other actions sufficient to reduce demand for oil in the United States by at least 1,000,000 barrels per day from projected demand for oil in 2013. 
4.Investigation of price gouging in the wake of Hurricane KatrinaThe Federal Trade Commission shall commence an investigation to determine whether price gouging has occurred in the wholesale and retail gasoline markets in the wake of Hurricane Katrina and whether consolidation in the markets has led to higher prices for consumers. The Federal Trade Commission shall then recommend enforcement and regulatory actions to be taken by the Secretary of Energy and the Attorney General. 
 
